UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7160


MS. SHAWNTE ANNE LEVY,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; MARYLAND DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONAL SERVICES; MR. GREGG L.
HERSHBERGER, Commissioner; MR. FRANK B. BISHOP, Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cv-03678-TDC)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawnte Anne Levy, Appellant Pro Se. Joseph Barry Chazen, Douglas Conrad Meister,
Gina Marie Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland;
Dorianne Avery Meloy, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawnte Anne Levy appeals the district court’s order denying relief on her 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Levy v.

Wexford Health Sources, Inc., No. 8:14-cv-03678-TDC (D. Md. Aug. 9, 2017). We deny

Levy’s motion for emergency physical examination and surgical treatment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2